Title: From George Washington to Henry Knox, 9 September 1782
From: Washington, George
To: Knox, Henry


                  Dear Sir
                     
                     Head Quarters 9th Septemr 1782
                  
                  I have your favor of the 7th—Altho there may be an impropriety in employing a compa. of the German prisoners in the Garrison of Westpoint as Armourers yet I think it may safely be done at Newburgh, where a Buildg may be appropriated for a Work Shop—It seems our only expedient, and I have little Doubt, but if these people were promised their Liberty, upon workg faithfully Twelve Months, or some stipulated time, they would perform their agreement.
                  We cannot constitute a Court for the tryal of Sergeant Spinoza, as one third must be composed of Levy officers—You had best order him to his Corps—If his Captain can prove treasonable practices against him let him turn him over to the civil Authority.
                  I inclose you a Copy of the new Arrangements of the Department of Commissy of Military Stores—will you be pleased to nominate the proper officers, that I may confirm them, and set the System in motion.
                  Will it be possible to get the field pieces directed to be presented to the Count de Rochambeau, engraved with the proper inscriptions here—or must the Secretary at War endeavour to have it done in Philadela—Remember the peices must be of those taken at York Town, I would wish, for particular reasons, that it might be done soon.  With much Regard I am Dear Sir—Your most hume Servant
                  LS, MHi: Knox Papers.
               